         Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 1 of 9 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 ASHRAF SALAH,
                                                        CIVIL ACTION
       Plaintiff,

 v.                                                     COMPLAINT 1:21-cv-00642

 SWIFTFUNDS FINANCIAL SERVICES, LLC,
                                                        JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES ASHRAF SALAH (“Plaintiff”), by and through his undersigned attorneys,

complaining of the Defendant, SWIFTFUNDS FINANCIAL SERVICES, LLC (“Defendant”) as

follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois, and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Illinois.




                                                  1
       Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 2 of 9 PageID #:2




                                                PARTIES

   4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Northern District of Illinois.

   5. Defendant is a debt collector headquartered in California. Defendant is a third-party

collection agency that is in the business of collecting consumer debts on behalf of others, including

debt allegedly owed by Plaintiff.

                              FACTS SUPPORTING CAUSE OF ACTION

   6. Prior to the events giving rise to this cause of action, Plaintiff opened an account with Dish

Network (“subject debt”).

   7. Thereafter, Plaintiff defaulted on the subject debt.

   8. Subsequently, Defendant acquired the right to collect on the subject debt

   9. In or around July 2020, Defendant began placing phone calls to Plaintiff’s cellular phone

in an attempt to collect on the subject debt.

   10. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

his cellular telephone number (708) 224-7826. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

   11. Around July 23, 2020, tired of Defendant’s incessant phone calls, Plaintiff answered a

phone call to his cellular phone from a representative of Defendant. During this call, Plaintiff

requested that Defendant stop calling him.

   12. This conversation did nothing to stem the barrage of phone calls Defendant forced Plaintiff

to endure.

   13. Around September 21, 2020, Plaintiff answered another phone call to his cellular phone

from Defendant. Plaintiff again requested Defendant stop calling him.



                                                   2
         Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 3 of 9 PageID #:3




   14. Notwithstanding Plaintiff’s request that Defendant cease placing calls to his cellular phone,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

phone between July 2020 and the present day.

   15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

   16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

   17. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

   18. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

   19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using automated telephone dialing system, a system that is commonly used in the debt collection

industry to collect defaulted debts.

   20. The phone number that Defendant most often uses to contact Plaintiff is (888) 479-4384,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.

                                             DAMAGES

   21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.




                                                3
       Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 4 of 9 PageID #:4




   22. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s false, deceptive, and misleading collection efforts.

   23. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of his telephone equipment and telephone subscription

services, debilitating Plaintiff’s voicemail capacity, the wear and tear caused to his cellular

telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone services.

   24. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   28. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent medical accounts allegedly owed to a third party.

   29. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).



                                                  4
       Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 5 of 9 PageID #:5




   30. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   31. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   32. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), and g through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692c

   33. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over

after he demanded that it cease contacting him was harassing and abusive. Even after being told to

stop contacting him, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   34. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions. This

volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying

and harassing him.

   35. Defendant was notified by Plaintiff that its calls were not welcomed and harmful. As such,

Defendant knew that its conduct was inconvenient and harassing to him.

       b. Violations of FDCPA § 1692d

   36. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

cease placing collection calls to his cellular phone.




                                                  5
       Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 6 of 9 PageID #:6




   37. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone.

   38. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   39. As an experienced debt collector, Defendant knew or should have known the ramifications

of placing debt collection calls to Plaintiff after it was informed to cease placing such calls.

   40. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Indiana in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   41. Upon information and belief, Defendant has no system in place to document and archive

valid revocation of consent by consumers.

       c. Violations of FDCPA § 1692g

   42. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

through the use of an automated telephone dialing system and failed to adequately send Plaintiff

his right to dispute the validity of the subject debt within five days of the initial communication.

   43. As an experienced debt collector, Defendant knew or should have known the ramifications

of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.




                                                  6
       Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 7 of 9 PageID #:7




WHEREFORE, Plaintiff ASHRAF SALAH respectfully requests that this Honorable Court:
  a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
       the underlying FDCPA violations;
   c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k; and
   d. Award any other relief as the Honorable Court deems just and proper.

             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   44. Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth herein.

   45. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   46. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   47. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an automated telephone dialing

system to place calls to Plaintiff’s cellular telephone.

   48. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   49. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

between July 2020 and the present day, using an ATDS without his prior consent.


                                                  7
         Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 8 of 9 PageID #:8




   50. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations. Specifically,

Plaintiff verbally revoked consent to be called on his cellular phone at least twice, on July 23,2020

and September 21, 2020.

   51. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   52. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   53. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   54. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   55. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff ASHRAF SALAH respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                 8
      Case: 1:21-cv-00642 Document #: 1 Filed: 02/03/21 Page 9 of 9 PageID #:9




Plaintiff demands trial by jury.


Dated: February 3, 2021                      Respectfully Submitted,

/s/ Marwan R. Daher                          /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                        Omar T. Sulaiman, Esq.
Counsel for Plaintiff                        Counsel for Plaintiff
Sulaiman Law Group, Ltd                      Sulaiman Law Group, Ltd
2500 South Highland Avenue                   2500 South Highland Avenue
Suite 200                                    Suite 200
Lombard, IL 60148                            Lombard, IL 60148
Telephone: (630) 537-1770                    Telephone: (630) 575-8141
mdaher@sulaimanlaw.com                       osulaiman@sulaimanlaw.com

/s/ Alexander J. Taylor
Alexander J. Taylor, Esq.
Counsel for Plaintiff
Sulaiman Law Group, Ltd
2500 South Highland Avenue
Suite 200
Lombard, IL 60148
Telephone: (331) 307-7646
ataylor@sulaimanlaw.com




                                         9
